223 Md. 228 (1960)
163 A.2d 622
SMITH
v.
STATE HARRISON
v.
STATE (Two Appeals in One Record)
[No. 13, September Term, 1960.]
Court of Appeals of Maryland.
Decided September 21, 1960.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Bryan B. Haddaway for the appellants.
Clayton A. Dietrich, Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, Saul A. Harris, State's Attorney for Baltimore City, and E. Thomas Maxwell, Jr., Assistant State's Attorney, on the brief, for the appellee.
PER CURIAM:
The appellants, Smith and Harrison, were jointly indicted on a charge of robbery with a deadly weapon. They were *229 tried together in the Criminal Court of Baltimore by the court, sitting without a jury, and both were convicted.
The appellant Smith claims that no verdict was rendered in the case. The record extract (page 33) and the docket entries show this contention to be untrue, and that a verdict of "guilty on the first count" was pronounced by the court.
The only other point raised by the appellants is a claim that the evidence was insufficient to justify their conviction.
Our duties and the scope of our review, when the question of the sufficiency of the evidence to convict in a criminal case is presented, have been so recently and repeatedly stated that we do not deem it necessary again to set them forth here. Among the many cases that do state them, see: Clay v. State, 211 Md. 577; Kier v. State, 216 Md. 513; Walker v. State, 220 Md. 453, and Brown v. State, 222 Md. 312.
Neither do we deem it necessary to insert in this opinion the evidence in detail. It will suffice to say that the testimony adduced by the State and the proper inferences therefrom amply warranted (if they did not impel) the trier of facts in concluding that all of the constituent elements of the crime charged had been established beyond a reasonable doubt.
Judgment affirmed.